


Exhibit 10.7






September 15, 2011


James L. Botkin
33 North East Cove Road
Dawsonville, GA  30534
 
 
Dear Jim:


 I am pleased to confirm your position as Senior Vice President, Operations,
Alkermes Gainesville LLC (the “Company”), reporting to Shane Cooke.


1.
Effective Date:  Your full-time employment with the Company will commence the
day following date of the closing of the acquisition (the “Acquisition”) by
Alkermes, Inc. of the global drug delivery technologies business of Elan
Corporation plc (“Elan”).   A condition of your commencement of employment with
the Company is that the Acquisition closes pursuant to the merger agreement
between Elan, and various corporate entities related to Elan, and Alkermes,
Inc.   If this condition is not satisfied by November 5, 2011, this offer of
employment will expire and any acceptance will be ineffective.



2.
Compensation:  Your compensation is subject to approval by the Compensation
Committee (the “Compensation Committee”) of the Board of Directors of Alkermes
plc (“Parent Company”) and this paragraph is conditioned upon its approval of
the following terms. You will be eligible for the following base salary and
target performance pay. Your base compensation will initially be $380,000 per
annum.  You will be paid biweekly in accordance with the Company’s payroll
procedures.  You will be eligible to participate in the Parent Company reporting
officer performance pay plan for fiscal year 2012.  Your performance pay range
under that plan will be 0 to 100% of your base compensation and your target
performance pay will be 50% of your base compensation at the time of
determination of performance pay under the plan.  Your actual performance pay
will be based on individual and Parent Company performance.  For the fiscal year
2012 plan, you will receive a pro-rata 15 month performance pay bonus to cover
the period of January 1, 2011 through March 31, 2012.



3.
Benefits:  You and your dependents will be eligible for the Company’s standard
medical, dental, vision and disability income benefits, life insurance equal to
two times your annual salary, and supplemental life insurance benefits.  You
will also be able to participate in the Company cafeteria plan for medical
and/or dependent care expenses at the start of your employment.  You will be
able to participate in the Company’s 401(k) plan on your date of hire. The
Company will match you dollar for dollar on the first 1% of your eligible
compensation and $0.50 on the dollar on the next 5% of your eligible
compensation, for a total match of 3.5% of your eligible compensation, subject
to applicable caps.  Vacation accrual will be at the rate of 200 hours (5 weeks)
per year.  Standard paid holidays will be observed.  After six (6) months of
employment you will be eligible to participate in our tuition reimbursement
plan.  The Company reserves the right to modify its employee benefits programs
from time-to-time.



 
1

--------------------------------------------------------------------------------

 
 
4.   Equity Participation, Vesting of Stock:  Subject to the approval of the
Compensation Committee, you will be granted a ten (10) year stock option
exercisable for 100,000 shares of Parent Company common stock.  The Compensation
Committee generally meets once per month to approve grants for employees who
began employment at the Company during the previous month. The price of the
option will be the closing price of the stock on the date of grant.  This option
grant will vest ratably over three (3) years instead of the Parent Company’s
standard four year vesting schedule, on the anniversary of your stock option
grant date, provided that you remain employed by the Company. The option grant
will not contain a customary provision that would provide you early vesting and
certain additional exercise time based on age plus years of bridged service and
for which you would already qualify. You will receive a stock option grant
certificate(s) after the date of grant which will include the grant price and
vesting schedule.  In the event of termination of your employment for any
reason, vesting shall cease.  We will provide you with a copy of the Parent
Company’s Stock Option and Incentive Plan for complete details.



5.
Service Credit:  Your previous service with Elan will be credited for the
purposes of vacation accrual. Should you be eligible for additional option
grants beyond the new hire grant, your service would generally be credited for
purposed of the retirement provision applicable to stock option grants; however,
the terms of all stock option grants are at the discretion of the Compensation
Committee.



6.
Employment Period:  Your employment with the Company will be at-will, meaning
that you will not be obligated to remain employed by the Company for any
specified period of time; likewise, the Company will not be obligated to
continue your employment for any specific period and may terminate your
employment at any time, with or without cause. Your employment agreement will
contain standard severance terms applicable to certain executives of the
Company, including that you will receive 12 months’ severance if you are
terminated by the Company without cause or if you terminate your employment with
the Company under certain other conditions, which will increase to 18 months’
severance if such termination occurs within two years of a change in control of
Parent Company.



7.
Employment Eligibility Verification:  Please note that all persons in the United
States are required to complete an Employment Eligibility Verification Form on
the first day of employment and submit an original document or documents that
establish identity and employment eligibility within three (3) business days of
employment.  For your convenience, we are enclosing Form I-9 for your
review.  You will need to complete Section 1 and present original document(s) of
your choice as listed on the reverse side of the form once you begin work.



 
The Company participates in the E-Verify program. E-Verify is a Social Security
Administration/Department of Homeland Security program which allows employers to
electronically verify each new employee’s work authorization using information
provided on  Form I-9.   The verification process will occur within three (3)
business days of employment.  If you would like further information regarding
E-Verify, please contact the Company Human Resources department.



 
2

--------------------------------------------------------------------------------

 
8.
Proprietary Information, No Conflicts:  You agree to execute the Company’s
standard Employee Agreement with Respect to Inventions and Proprietary
Information and to be bound by all of the provisions thereof.  A copy is
enclosed with this letter.  You hereby represent that you are not presently
bound by any employment agreement, confidential or proprietary information
agreement or similar agreement with any current or previous employer that would
impose any restriction on your acceptance of this offer or that would interfere
with your ability to fulfill the responsibilities of your position with the
Company.





Jim, all of us here at Alkermes are very enthusiastic about the prospect of you
joining the Company and have the highest expectation of your future
contributions.


Please indicate your acceptance of the foregoing by signing one of the duplicate
originals of this letter and returning it to me as indicated below no later than
one week from the date of this letter.  After that date, the offer will lapse.


Please return this entire letter, with your signature, by fax to my attention at
(781) 890-0486 with the original to follow by mail addressed to me at the above
address and marked confidential.  Due to the confidentiality of this document
please do not fax it back using any other number.  The other duplicate original
is for your records.


Yours truly,






/s/ Madeline Coffin
Vice President, Human Resources
ALKERMES, INC.




The foregoing is signed and accepted as of the date first above written by:




___________________________________________                                                                                           ______________________
/s/ James L
Botkin                                                                                      Date







 
3

--------------------------------------------------------------------------------

 

 